Citation Nr: 0833850	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-06 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
October 1964 to April 1965.  He also served on active duty 
from December 1966 to August 1969 and from March 1971 to 
August 1972 with 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The merits of the claim for service connection for bilateral 
hearing loss will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to military 
service.  

3.  In an unappealed November 1985 rating decision, the RO 
denied the veteran's for service connection for bilateral 
hearing loss.

4.  The evidence received since the November 1985 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The November 1985 rating decision, which denied the 
veteran's claim for bilateral hearing loss, is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2007).

3.  The evidence received subsequent to the November 1985 
rating decision is not new and material, and the claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the notice for reopening claims.  According to 
the Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

With regard to the veteran's tinnitus claim, VA issued a 
notice letter dated in August 2003, prior to the initial 
decision on the claim in May 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in connection with the claim and to decide the appeal 
would not be prejudicial to the claimant 

Moreover, the August 2003 letter informed the veteran of what 
evidence was required to substantiate the service connection 
claim and of his and VA's respective duties for obtaining 
evidence.  While notice was not provided in the August 2003 
letter or in any other correspondence that a disability 
rating and effective date would be assigned in the event of 
award of the benefits sought, this omission is not 
prejudicial to the veteran.  Indeed, because the veteran's 
claim of service connection is denied in the decision below, 
VA's failure to provide notice as to the assignment of a 
disability rating and/or effective date is moot.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for bilateral hearing loss, the RO had a duty to 
notify the veteran what information or evidence was needed in 
order reopen his claim.  The law specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured. 38 U.S.C.A. § 5103A(f).  In 
the decision below, the Board has reopened the veteran's 
claim for service connection for bilateral hearing loss, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication. Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The claims file also 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  In addition, the veteran was provided a VA 
audio examination in December 2004, and sufficient competent 
medical evidence is of record to make a decision on the claim 
for service connection for tinnitus.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claims has been obtained.


Legal Criteria and Analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).


A.  Tinnitus

The veteran asserts that he was exposed to acoustic trauma in 
service due to incoming enemy mortar and rocket attacks, 
operating a D7E dozer, and firing weapons.  In terms of 
establishment of service connection on a direct incurrence 
basis, the Board acknowledges that the veteran was exposed to 
noise while in service.  Under 38 U.S.C.A. § 1154 (a) (West 
2002), the VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service.  The Board notes that the veteran's DD Form 214 
reflects that his military occupational specialty was a dozer 
operator.  In light of this, the Board finds that it would 
have been consistent with the circumstances of the veteran's 
service for him to have been exposed to noise trauma in 
service.  

The Board also notes that the veteran reported having chronic 
tinnitus for the last 2 to 3 years at a December 2004 VA 
examination, and the matched pitch-tones and found that 
tinnitus was present in a mild degree of severity in each 
ear.  As such, the Board finds that the evidence of record 
does show the veteran to have a current diagnosis of 
tinnitus.

Nevertheless, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
tinnitus.  Moreover, he did not seek treatment immediately 
following his separation from service or for many years 
thereafter.  In fact, the December 2004 VA examination report 
noted that the veteran reported hearing tinnitus 
intermittently in the past 25 years, but chronically in the 
last 2 to 3 years.  As such, the veteran himself has 
indicated his first complaint of tinnitus, at the earliest, 
would have been in 1979, many years after his separation from 
service.  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Therefore, the Board finds that 
tinnitus did not manifest in service or for many years 
thereafter.

Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically 
relates the veteran's current tinnitus to his in-service 
noise exposure.  In fact, the December 2004 VA examiner 
opined that it was less likely than not that the veteran's 
tinnitus is secondary to noise trauma in the military.  Thus, 
in the absence of any competent medical evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection.

The Board acknowledges the veteran's statements and testimony 
that his current tinnitus disability is due to in-service 
acoustic trauma.  However, the veteran has not been shown to 
possess the requisite skills or training necessary to be 
capable of making medical conclusions.  Thus, his statements 
regarding the etiology of the disability in question do not 
constitute competent medical evidence and lack probative 
value.  Espiritu, 2 Vet. App. at 494-95.

In conclusion, the competent medical evidence of record does 
not relate the veteran's current tinnitus disability to 
service or any incident therein.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
Board finds service connection for tinnitus is not warranted.


II.  Bilateral Hearing Loss

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

The Board observes that the veteran's claim for service 
connection for bilateral hearing loss was previously 
considered and denied by the RO in a rating decision dated in 
November 1985.  The veteran was notified of that decision and 
of his appellate rights. In general, rating decisions that 
are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In July 2003, the veteran essentially requested that his 
claim for service connection for hearing loss be reopened.  
The May 2004 rating decision now on appeal denied reopening 
the veteran's claim for hearing loss on the basis that new 
and material evidence had not been submitted.  However, the 
RO appears to have implicitly reopened the veteran's claim 
for service connection in the January 2005 statement of the 
case (SOC).  As will be explained below, the Board believes 
that the RO's adjudication regarding reopening the veteran's 
claim for service connection for bilateral hearing loss is 
ultimately correct.  However, regardless of what the RO has 
done in cases such as this, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Although 
this claim does not involve a prior final denial by the Board 
but rather by the RO, the United States Court of Veterans 
Appeals (Court) has held that the same statutory reopening 
requirements apply to prior final RO decisions. Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.  Thus, the 
Board has recharacterized the issue on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claim for service connection for 
bilateral hearing loss.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously 
disallowed claim, new and material evidence must be presented 
or secured since the last final disallowance of the claim on 
any basis, including on the basis that there was no new and 
material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As previously noted, the November 1985 rating decision 
previously considered and denied the veteran's claim for 
service connection for bilateral hearing loss.  In that 
decision, the RO observed that the veteran's service medical 
records were negative for any complaints, treatment, or 
diagnosis of hearing loss.  It was also noted that a current 
disability was not shown by the evidence of record.  
Therefore, service connection for hearing loss was denied.  

The evidence of record at the time of the previous final 
denial in November 1985 included the veteran's service 
medical records.  The service medical records contain 
numerous audiograms throughout the veteran's years of active 
duty and ACDUTRA service.  The Board notes that a VA audio 
examination was not provided to the veteran at the time of 
his claim in 1985.

The evidence associated with the claims file subsequent to 
the November 1985 rating decision includes the December 2004 
VA examination report, a lay statement, private medical 
records, and the veteran's own assertions. 

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the November 1985 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for hearing 
loss.  This evidence is certainly new, in that it was not 
previously of record.  The Board also finds the December 2004 
VA examination report to be material in that it shows that 
the veteran's pure-tone thresholds meet the criteria for a 
current diagnosis of bilateral hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385.  The veteran also has a 
current disability based on the speech recognition scores 
that were obtained under the Maryland CNC word list.  The 
Board further notes that a private treatment record dated in 
October 2004  indicates a diagnosis of sensorineural hearing 
loss after an objective examination was performed.  

The RO denied the veteran's claim in November 1985 because it 
found that the veteran did not have a current bilateral 
hearing loss disability or an in-service incurrence.  
However, since the November 1985 rating decision, the 
aforementioned December 2004 VA examination report and 
private medical records dated in October 2004 provide 
clinical evidence of current bilateral hearing loss.  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the veteran's previously denied 
claim for service connection for bilateral hearing loss.  
However, as will be explained below, the Board is of the 
opinion that further development is necessary before the 
merits of the veteran's claim can be addressed.



ORDER

Entitlement to service connection for tinnitus is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent only, the appeal is granted.





REMAND

Reason for Remand:  To obtain a medical opinion.  

As previously discussed, the record reflects that the veteran 
has current bilateral hearing loss for VA purposes and 
appears to have been exposed to acoustic trauma in service.  

The Board also notes that the addendum to the report of the 
December 2004 VA examination reflects that the VA audiologist 
reviewed numerous audiograms from service.  However, the 
addendum does not reflect that these units were converted to 
International Standards Organization (ISO) from American 
Standards Association (ASA).  In this regard, the Board notes 
that once a conversion from ASA to ISO unit is completed, 
such reveals left ear pure tone thresholds of 35 and 40 
decibels at 4,000 Hertz in April 1965 and in December 1966, 
respectively.  The Board notes that the 40 decibels recorded 
at the December 1966 indicates left ear hearing loss for VA 
purposes.  

The Board also notes that the addendum to the December 2004 
VA examination report reflects that the VA audiologist's 
rationale noted that the veteran had normal hearing when he 
exited the military.  However, the opinion does not discuss 
the left ear hearing loss at 4,000 Hertz in December 1966, 
nor does it reconcile the subsequent findings of normal 
hearing on the audiograms dated in March 1971 and August 
1972.  Therefore, the Board finds that another VA examination 
and medical opinion is warranted as such would be useful in 
the adjudication of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(d).

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) have been interpreted to 
apply to all aspects of claims, to include the initial 
disability rating and effective date elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
this case is already being remanded for further development, 
corrective notice should be sent to the veteran.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with the 
issue of entitlement to service 
connection for bilateral hearing loss.  
The letter should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, including 
the Maryland CNC test and puretone 
audiometric test.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including the veteran's service medical 
records.  The examiner is asked to 
address and reconcile the in-service 
audiometric results, including the 
findings of the April 1965 and December 
1966 audio examinations as compared to 
the March 1971 enlistment examination and 
the August 1972 hardship discharge 
examination report of record noting 
normal hearing in each ear. 

(NOTE:  Prior to November 1967, 
audiometric results were reported in 
standards set forth by the American 
Standards Association (ASA).  Since 
November 1, 1967, those standards have 
been set by the International Standards 
Organization (ISO)-American National 
Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA 
standards must be converted to ISO-ANSI 
standards.)

The examiner should then comment as to 
whether it is at least as likely as not 
that the veteran currently has hearing 
loss that is causally or etiologically 
related to his military service, or any 
incident therein, including exposure to 
acoustic trauma, as opposed to being more 
likely related to some other factor or 
factors, including post-service noise 
exposure.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The claim for service connection for 
bilateral hearing loss should then be 
readjudicated.  If the benefit sought is 
not granted, a supplemental statement of 
the case should be issue and the veteran 
and his representative should be afforded 
an appropriate opportunity to respond 
before the record is returned to the 
Board for further review

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).   No action is required of 
the veteran until he is notified.  

Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2007).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


